                                          Case 5:16-cv-06370-EJD Document 646 Filed 04/27/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6                                         SAN JOSE DIVISION

                                   7
                                         OPTRONIC TECHNOLOGIES, INC,
                                   8                                                        Case No. 5:16-cv-06370-EJD
                                                        Plaintiff,
                                   9                                                        ORDER SETTING BRIEFING
                                                   v.                                       SCHEDULE AND HEARING DATE
                                  10                                                        FOR MOTION FOR FURTHER
                                         NINGBO SUNNY ELECTRONIC CO.,                       CLARIFICATION
                                  11     LTD., et al.,
                                  12                    Defendants.
Northern District of California
 United States District Court




                                  13          On April 22, 2020, Plaintiff filed a Motion for Further Clarification or, in the Alternative,
                                  14   for Order Declaring an Assignment of Assets to Orion (the “Motion”) (Dkt. No. 644).
                                  15          Defendant’s response to the Motion, if any, must be filed no later than May 6, 2020. The
                                  16   Court finds that a reply brief in support of the Motion will not be necessary. The Motion will be
                                  17   heard on May 8, 2020 at 10:00 A.M., at the same time as the pending Motion to Withdraw (Dkt.
                                  18   No. 589).
                                  19          IT IS SO ORDERED.
                                  20   Dated: April 27, 2020
                                  21                                                   ______________________________________
                                                                                       EDWARD J. DAVILA
                                  22                                                   United States District Judge
                                  23

                                  24

                                  25

                                  26

                                  27
                                       CASE NO.: 5:16-CV-06370-EJD
                                  28   ORDER SETTING BRIEFING SCHEDULE AND HEARING DATE FOR MOTION FOR
                                       FURTHER CLARIFICATION
                                                                         1
